Exhibit (10)(xxvi)

October 20, 2009

Mr. William A. Osborn

Retired Chairman

Northern Trust Corporation

120 DeWindt Road

Winnetka, IL 60093

 

Re: Office Space and Support

Dear Bill:

This letter agreement1 sets forth the terms and conditions on which Northern
Trust Corporation (the “Corporation”) agrees to provide you with office space
and support staff following your retirement as the Corporation’s Chairman
effective November 11, 2009.

For the period commencing on November 11, 2009 and ending on November 11, 2014
(which period shall be subject to extension for additional one year periods upon
the mutual agreement of the parties hereto), the Corporation will provide you
with office space. Such office space may be located at an office of the
Corporation (other than 50 South LaSalle Street in Chicago) or in a rental
property, provided that such office space may temporarily be located in your
current office at 50 South LaSalle for a short period until the new office is
selected and agreed to by you and the Corporation and furnished by the
Corporation. During the period of this letter agreement, you will be provided
with:

 

  •  

an administrative assistant at such location during normal working hours;

 

  •  

basic office supplies such as stationary, printer paper, and printer toner; and

 

  •  

basic office equipment such as personal computers, printers, fax machines,
scanners, telephones for you and your administrative assistant, with the
Corporation to reimburse you for related telephone and Internet expense.

You should direct any requests for additional office supplies, office equipment,
or other materials such as periodical subscriptions to the Corporation’s Head of
Human Resources and Administration, who will determine whether such supplies,
equipment, or materials are to be provided hereunder.

 

 

1 The benefits provided under this agreement during any calendar year shall not
affect the benefits provided in any other calendar year, nor shall the right to
these benefits be subject to liquidation or exchange for any other benefit.



--------------------------------------------------------------------------------

Mr. William A. Osborn

October 20, 2009

Page 2

 

From time to time during the term of this letter agreement, the Corporation may
request that you make appearances or attend events on behalf of the Corporation.
In the event that any such request is agreed to and made, the Corporation will
reimburse you, upon the receipt of appropriate documentation, for reasonable
business expenses incurred by you in connection with complying with such
requests (which expenses shall not include any air, lodging, limousine or other
travel expenses unless authorized in advance by the Corporation’s Head of Human
Resources and Administration. Any such appearance shall be made by you in your
individual capacity and not as an employee of or consultant to the Corporation;
you will not be an employee of the Corporation or any subsidiary following your
retirement.

You agree that following your retirement you shall not have the authority to
incur any liabilities or obligations of any kind in the name of or on behalf of
the Corporation or its subsidiaries and that you will have no authority over any
employee or officer of the Corporation or its subsidiaries. You shall not at any
time, whether during or after the term of this letter agreement, directly or
indirectly disclose or use any Confidential Information of the Corporation or
its subsidiaries. “Confidential Information” means all information regarding the
clients of the Corporation or its subsidiaries, or regarding the current or
planned business of the Corporation or its subsidiaries, which has not been made
generally known to the public by authorized representatives of the Corporation
or its subsidiaries. These confidentiality provisions shall survive any
termination of this letter agreement and shall not be construed to limit any
other similar obligations you have with respect to the Corporation or its
subsidiaries pursuant to contract or applicable law.

During the term of this letter agreement, you shall not be engaged as an
employee, owner (other than as holder or owner of less than 10% of the
outstanding shares of any corporation the shares of which are publicly traded),
consultant, or otherwise, without the written consent of the Corporation, in any
line of business which is the same as any line of business then carried on by
the Corporation or its subsidiaries. A consent must be requested in advance in
writing by you and may be given upon authorization of the Corporation and be
subject to such terms and conditions as the Corporation shall deem advisable.

To the extent that the provision to you of the office space or office support
described herein results in imputed income to you that is subject to federal,
state or local taxes, the Corporation will report such income to you and the
appropriate taxation authority, it being understood that you will be solely
responsible for the payment of such taxes and that the Corporation shall not be
required to withhold or make any arrangements for the payment of such taxes.

In the event of your death or total disability, this letter agreement shall
terminate as of the date of your death or total disability.



--------------------------------------------------------------------------------

Mr. William A. Osborn

October 20, 2009

Page 3

 

This letter agreement may not be assigned by either party without the prior
written consent of the other party, except that no consent is necessary for the
Corporation to assign this letter agreement to a corporation succeeding to
substantially all the assets or business of the Corporation, whether by merger,
consolidation, acquisition or otherwise. This letter agreement shall be binding
upon you, your heirs and permitted assigns and the Corporation, its successors
and permitted assigns.

Please reflect your agreement to the terms and conditions set forth above by
signing this letter agreement and the enclosed copy. Please return one copy of
the letter agreement to the undersigned in the enclosed envelope.

 

Northern Trust Corporation

/s/ Timothy P. Moen

By:   Timothy P. Moen Its:   Executive Vice President

Acknowledged and Agreed as of

this 20th day of October 2009

 

/s/ William A. Osborn

William A. Osborn